DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and SEQ ID NO: 941 in the reply filed on 9/19/22 is acknowledged.
Claims 25-27 and 30-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/22.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in figure 12, for example, that do not contain a SEQ ID NO.  
	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.

Drawings
The drawings are objected to because they contain sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but each sequence does not contain a SEQ ID NO., as explained in the “Sequence Compliance” section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traxler et al. (Nature Medicine, 22, 9, 2016, 987-991).
Traxler et al. teach a genome editing system comprising a RNA-guided nuclease (Cas9), a first guide RNA, and a second guide RNA, wherein the guide RNAs comprise sequences that are complementary to sequences on opposite sides of positions of a 13 nt target region of a human HGB1 or HGB2 gene (see Figure 1).  It is noted that instant claim 1 recites overlapping the 13 nt region in the alternative and therefore it is not required. Cas9 as taught by Traxler et al. is a nickase.
Traxler et al. teach that they performed CRISPR–Cas9-mediated genome editing of human blood progenitors to mutate a 13-nt sequence that is present in the promoters of the HBG1 and HBG2 genes, thereby recapitulating a naturally occurring HPFH-associated mutation. Edited progenitors produced RBCs with increased HbF levels that were sufficient to inhibit the pathological hypoxia-induced RBC morphology found in SCD. Our findings identify a potential DNA target for genome-editing-mediated therapy of b-hemoglobinopathies (abstract).
Traxler et al. teach that they focused on a 13-nt deletion (−102 to −114) within the HBG1 promoter (Fig. 1a). The deleted region contains a CCAAT box and a direct repeat (DR), both of which recruit transcriptional repres-sor proteins. In individuals heterozygous for the wild-type and 13-nt-deleted HBG1 alleles, HbF expression is pancellular (expressed in all red blood cells) and comprises approximately 30% of all Hb protein (page 987).
Traxler et al. teach that they present an additional approach in which CRISPR–Cas9-mediated dis-ruption of an HBG1–HBG2 region recapitulates a benign human con-dition (HPFH) by inducing HbF expression to potentially therapeutic levels, similar to those achieved via forced DNA looping or via Cas9- and gRNA-mediated disruption of a BCL11A erythroid enhancer. Future studies are now required to optimize editing of the HBG1 and HBG2 CCAAT box–DR site in human hematopoietic stem cells and to minimize potentially harmful off-target mutations. Overall, our study provides proof of principle for a potential approach to treat common β-hemoglobinopathies by genome editing (pages 989-990).
Traxler et al. teaches transducing human cells with lentivirus encoding Cas9, Cas9 + gRNA-1 or Cas9 + gRNA-2 (Figure 1).  The nuclease and guide RNA would form and meet the instant limitation of a ribonucleoprotein complex.  Therefore, the claims are anticipated by Traxler et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traxler et al. (Nature Medicine, 22, 9, 2016, 987-991), in view of Zhang et al. (WO 2016/094872 A1)
Traxler et al. teach a genome editing system comprising a RNA-guided nuclease (Cas9), a first guide RNA, and a second guide RNA, wherein the guide RNAs comprise sequences that are complementary to sequences on opposite sides of positions of a 13 nt target region of a human HGB1 or HGB2 gene (see Figure 1).  It is noted that instant claim 1 recites overlapping the 13 nt region in the alternative and therefore it is not required. Cas9 as taught by Traxler et al. is a nickase.
Traxler et al. teach genome editing of the HBG1 and HBG2 promoters increases erythroid fetal hemoglobin (HbF) levels. (a) Extended β-globin locus showing β-globin-like genes as boxes. Arrows within the locus control region mark DNase-hypersensitive sites, indicating an upstream enhancer. A region of the HBG1 promoter is shown numbered according to the position upstream of the transcription start, with the 13-nt HPFH-associated deletion boxed. gRNA spacer sequences (blue) and the protospacer adjacent motif (PAM; 5′-NGG-3′, where N refers to any nucleotide) (orange), which specify the site of Cas9 binding and DNA cleavage, are shown. gRNA-1 and gRNA-2 are complementary to the sense and antisense strands, respectively (Figure 1 description).
The targeting domains are complementary to sequences immediately adjacent to a protospacer target sequence recognized by Cas9.
Traxler et al. teach that they performed CRISPR–Cas9-mediated genome editing of human blood progenitors to mutate a 13-nt sequence that is present in the promoters of the HBG1 and HBG2 genes, thereby recapitulating a naturally occurring HPFH-associated mutation. Edited progenitors produced RBCs with increased HbF levels that were sufficient to inhibit the pathological hypoxia-induced RBC morphology found in SCD. Our findings identify a potential DNA target for genome-editing-mediated therapy of b-hemoglobinopathies (abstract).
Traxler et al. teach that they focused on a 13-nt deletion (−102 to −114) within the HBG1 promoter (Fig. 1a). The deleted region contains a CCAAT box and a direct repeat (DR), both of which recruit transcriptional repres-sor proteins. In individuals heterozygous for the wild-type and 13-nt-deleted HBG1 alleles, HbF expression is pancellular (expressed in all red blood cells) and comprises approximately 30% of all Hb protein (page 987).
Traxler et al. teach that they present an additional approach in which CRISPR–Cas9-mediated dis-ruption of an HBG1–HBG2 region recapitulates a benign human con-dition (HPFH) by inducing HbF expression to potentially therapeutic levels, similar to those achieved via forced DNA looping or via Cas9- and gRNA-mediated disruption of a BCL11A erythroid enhancer. Future studies are now required to optimize editing of the HBG1 and HBG2 CCAAT box–DR site in human hematopoietic stem cells and to minimize potentially harmful off-target mutations. Overall, our study provides proof of principle for a potential approach to treat common β-hemoglobinopathies by genome editing (pages 989-990).
Traxler et al. teaches transducing human cells with lentivirus encoding Cas9, Cas9 + gRNA-1 or Cas9 + gRNA-2 (Figure 1).  The nuclease and guide RNA would form and meet the instant limitation of a ribonucleoprotein complex.  It would have been an obvious selection to incorporate two Cas9 nucleases, each one binding to one of the gRNAs, as a matter of design choice.  Targeting HBG1–HBG2 on opposite sides of a 13 nt target region of the promoter was known, as taught by Traxler et al.
Selection of specific flanking regions within the promoter that are on opposite sides of the 13 nt sequence is considered to be a matter of design choice.  The sequences of the promoters and the 13 nt sequence were known.  For example, Zhang et al. teaches that instant SEQ ID NO: 941 is a human HBG1 gene promoter fragment (see SEQ ID NO: 92; Result #1 of the SCORE file titled “20220929_105821_us-16-569-336-941.align450.rng”).  
Zhang et al. teach that for CRISPR systems, the Cas9 enzyme can be S. pyogenes [0013] and therefore it would have been an obvious selection with a reasonable expectation of activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635